IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-10788
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

RAMONA JOHNSTON MANTHEI,

                                                            Defendant-Appellant.
                  __________________________________________

                     Appeal from the United States District Court
                          for the Northern District of Texas
                             USDC No. 4:88-CR-189-E
                  __________________________________________
                                  November 6, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Ramona Johnston Manthei appeals the district court’s denial of her motion to

reduce sentence under 18 U.S.C. § 3582(c)(2). Manthei contends that the trial court

abused its discretion in holding that Amendment 484 was inapplicable to her

sentence.



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Section 3582(c)(2) permits a district court to reduce a term of imprisonment
when it is based upon a sentencing range that has subsequently been lowered by an

amendment to the Guidelines, if the reduction is consistent with the policy

statements issued by the Sentencing Commission.1 A § 3582(c)(2) motion applies
only to those guideline amendments that operate retroactively as listed in the policy

statement to U.S.S.G. § 1B1.10(c).2 Reduction under § 3582(c)(2) is discretionary,

and this court reviews a district court’s refusal to lower a defendant’s sentence for

abuse of discretion.3 A district court’s factual findings made in a § 3582(c)(2)
proceeding, however, are reviewed for clear error.4
      In calculating Manthei’s sentence, the record reveals that the trial court
considered not only the amphetamine she distributed to an undercover agent, but

also the capacity of the laboratory operated by her.5 Consistent with Amendment
484 to the sentencing guidelines, no inadmissible drug waste product was

considered by the court in its calculation.6
      Accordingly, the district court did not abuse its discretion by refusing to apply
Amendment 484 to Manthei’s sentence. AFFIRMED.



      1
       United States v. Gonzalez-Balderas, 105 F.3d 981 (5th Cir. 1997).
      2
       United States v. Miller, 903 F.2d 341 (5th Cir. 1990).
      3
       United States v. Shaw, 30 F.3d 26 (5th Cir. 1994).
      4
       United States v. Mimms, 43 F.3d 217 (5th Cir. 1995).
      5
       United States v. Allison, 63 F.3d 350 (5th Cir. 1995).
      6
       Id.; United States v. Manthei, 913 F.2d 1130 (5th Cir. 1990).
                                               2